DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                                                                                              Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2018/081480, which claims foreign priority to 102018200751.9, filed 01/18/2018.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/22/2020 and 9/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 11: a plurality of transmit devices configured to
Claim 11: a plurality of receive devices configured to
Claim 11-12, 14, 16-17: a control device configured to
Claim 13: an evaluation device that is configured to
The following have been identified as the structure for the plurality of transmit devices, plurality of receive devices, control device and evaluation device:
Pages 2-4 of the published specification provides and Figures 1-2 illustrates the structure and functionality of the transmit segment 2 which includes plurality of transmit device TX1 through TXn, and receive segment 3 which includes a plurality of receives devices RX1 through RXm. Therefore there is sufficient structure for the transmit devices and receive devices.
Pages 7, 12-13 of the published specification provides and Figures 1 illustrates the structure and functionality of the control device 4. The control device is designed to control the transmit devices 2 and receive devices 3, receives input from acceleration sensor 5, communicates with the evaluation device 6. Therefore there is sufficient structure for the control device 4.
Pages 4, 7, 14 of the published specification provides and Figures 1 illustrates the structure and functionality of the evaluation device 6. The evaluation device 6 evaluates radar signals outputted by receive devices, calculates object detection parameters on the basis of radar signals. Therefore there is sufficient structure for the evaluation device 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Losech et al. (US 2017/0307744 A1), and further in view of Rao et al. (US 2016/0146931 A1).
Regarding Claim 11, Losech et al. (‘744) discloses “a radar device (paragraph 39: Figure 1: MIMO radar device), comprising: 
a plurality of transmit devices (Figure 2A: 11, transmission antennas TX1-TX3) configured to send out radar waves (paragraph 40: the planar antenna array 10…a transmitting array 11 made up of multiple transmitting antennas… are emitting from radar device 1 with the aid of the transmitting antennas); 
a plurality of receive devices (Figure 2A: 13, RX1-RX4) configured to receive reflected radar waves and to output a respective radar signal (paragraph 40: the planar antenna array 10 includes a receiving array 13 made up of multiple receiving antennas…the emitted electromagnetic signals 20 can be reflected on an external object 14, whereby reflected electromagnetic signals 22 result…the reflected electromagnetic signals 22 are receivable with the aid of the receiving antennas of receiving array 13), 
wherein the transmit devices and the receive devices are configured in an array (paragraph 45: antenna array 10) having horizontal rows and vertical columns (paragraph 45:Figure 2A: the first direction x…the columns of the transmission antennas TXi and RXi are aligned along a second coordinate direction y, which is perpendicular to the first coordinate direction) in such a way that, in a corresponding virtual array (paragraph 33: Figure 2B shows a schematic illustration of virtual phase centers which result when the antenna array of the MIMO radar device), a subarray (paragraph 53: a first virtual MIMO array VMA1 includes the virtual phase centers VZ11, VZ12, VZ13, VZ14) that is assigned to an arbitrary first one of the transmit devices (paragraph 53: corresponding to phase center of transmitting antenna TX1) has at least one first virtual element (Figure 2B: VZ13 or VZ14) that has a same horizontal position as, and has a different vertical position from, at least one assigned second virtual element (Figure 2B: VZ21 or VZ22) of a further subarray (Figure 2B: VZ21, VZ22, VZ23, VZ24) that is assigned to a second one of the transmit devices (paragraph 53: corresponding to phase center of transmitting antenna TX2), a first one of the receive devices (RX3 or RX4) being assigned to the first virtual element (VZ13 or VZ14) and a second one of the receive devices (Figure 2A: receiving antennas RX1 or RX2) being assigned to the second virtual element (paragraph 53: Figure 2B: a second virtual MIMO array VMA2 comprises the virtual phase centers VZ21 or VZ22); and 
(paragraph 40: control device 16).”
Losech et al. (‘744) further discloses “a first radar signal that corresponds to a first radar wave sent out by the arbitrary first one of the transmit devices and received by the assigned first one of the receive devices and a second radar signal that corresponds to a second radar wave sent out by the second one of the transmit devices and received by the assigned second one of the receive devices (paragraph 53: Figures 2A-2B: a first virtual MIMO array VMA1 includes the virtual phase centers VZ11, VZ12, VZ13, VZ14 corresponding to phase center of transmitting antenna TX1…VZ21, VZ22, VZ23, VZ24 … corresponding to phase center of transmitting antenna TX2… RX3 or RX4 assigned to the first virtual element VZ13 or VZ14, and receiving antennas RX1 or RX2) being assigned to a second virtual MIMO array VMA2 comprises the virtual phase centers VZ21 or VZ22); paragraph 13: the transmitting antenna array, which is made up of the transmitting antennas, i.e., by forming all possible products of one-way antenna diagrams atx(θ) of the transmitting antennas with one-way antenna diagrams arx(θ) of the receiving antenna; paragraph 67: in a step S01, electromagnetic signals 20 are emitted with the aid of transmitting antennas TX1, TX2…in a step S02, electromagnetic signals 22 reflected on object 14 are received with the aid of receiving antennas RX1, RX2). However, Losech et al. (‘744) does not explicitly disclose that the control device “configured to determine, for the arbitrary first one of the transmit devices, a phase offset to the corresponding second one of the transmit devices, using a first radar signal that corresponds to a first radar wave sent out by the arbitrary first one of the transmit devices and received by the assigned first one of the receive devices and a 
Rao et al. (‘931) relates to radar device for object detection (paragraph 2). Rao et al. (‘931) teaches “control device (Figure 2: DSP 224) configured to determine, for the arbitrary first one of the transmit devices, a phase offset to the corresponding second one of the transmit devices (paragraph 89: the calibration of unknown phase offsets across both radar chip 804 and radar chip 806 during the transmissions on both transmit antennas…estimate phase offsets of the local oscillator signal across transmissions from multiple transmitters both inter-chip and intra-chip … the phase offsets that is estimated could be the residual phase offset after a previous calibration procedure…calibration procedure might include a frequency correction to correct for larger delay mismatches), using a first radar signal that corresponds to a first radar wave sent out by the arbitrary first one of the transmit devices and received by the assigned first one of the receive devices and a second radar signal that corresponds to a second radar wave sent out by the second one of the transmit devices and received by the assigned second one of the receive devices (paragraph 34: the first radar chip includes a first radar transmission antenna, a second radar transmission antenna and a first radar receiver antenna array...the second radar chip includes a second radar receiver antenna array….the first radar transmission antenna can transmit a first radar transmission signal…the second radar transmission antenna can transmit a second radar transmission signal; paragraph 53: the use of one or more standard radar chips containing two or more embedded receive antennas together with one or more standard radar chips containing two or more embedded receive antennas as well as two or more embedded transmit antennas; paragraph 87: radar chip 804 transmits radar chirps on two antennas and receives radar return signals via receive antenna array 814, which, in this embodiment, is an antenna array using four physical antennas embedded on the chip; paragraph 88: radar returns from two transmit antennas, four additional virtual antennas can be synthesized as illustrated by virtual antenna receive array 816. Similarly, signal processing is applied to the received signals from the four real receive antennas of radar chip 806 allowing virtual receive antenna array 820 to be synthesized… transmit antenna 810, being arranged, in this embodiment, a certain distance, 1.5λ, from transmit antenna 812, where λ is the wavelength of the nominal transmit frequency…calibrate intra chip delay differences that may exist between transmission from transmit antenna 810 and transmit antenna 812)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Losech et al. (‘744) with the teaching of Rao et al. (‘813) for improving accuracy of radar detection (Rao et al. (‘813) – paragraph 22). In addition, both of the prior art references, (Losech et al. (‘744) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using transmit and receive antenna arrays, target’s distance, velocity, and angle within the beam can be ascertained by analyzing the properties of their reflected waves, the second transmit antenna is spaced from the first transmit radar antenna so as to create a virtual receiver antenna array 1.  
Regarding Claim 12, which is dependent on independent claim 11, Losech et al. (‘744)/Rao et al. (‘813) discloses the device of claim 11. Losech et al. (‘744) does not explicitly disclose “the control device is further configured to control, based on the determined phase offsets between two transmit devices, the transmit devices in such a way that phase synchronization is achieved.”
Rao et al. (‘931) relates to radar device for object detection (paragraph 2). Rao et al. (‘931) teaches “the control device is further configured to control, based on the determined phase offsets between two transmit devices, the transmit devices in such a way that phase synchronization is achieved (paragraph 54:  to calibrate and synchronize, in phase and frequency, a plurality of standard radar chips in order for them to function correctly in conjunction with each other2; paragraph 73: in a multi-chip tiled configuration, calibration and synchronization techniques may have to be applied in order for the chips to work in conjunction with each other… implement overlapping real and virtual antennas, i.e., having a real antenna collocated with a virtual antenna; paragraph 81: any phase difference seen between the two versions of the received signals, therefore, is a direct indication of the synchronization delay between chips, and the delay values can be used as a calibration factor for the system…an important and novel aspect of the present invention, the collocation of real and virtual signals, can be used to calibrate phases in order to maintain the synchronization between chips)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Losech et al. (‘744) with the teaching of Rao et al. (‘813) for improving accuracy of radar detection (Rao et al. (‘813) – paragraph 22). In addition, both of the prior art references, (Losech et al. (‘744) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using transmit and receive antenna arrays, target’s distance, velocity, and angle within the beam can be ascertained by analyzing the properties of their reflected waves, the second transmit antenna is spaced from the first transmit radar antenna so as to create a virtual receiver antenna array between the first radar receiver antenna array and the second radar receiver antenna array3.  
Regarding Claim 13, which is dependent on independent claim 11, Losech et al. (‘744)/Rao et al. (‘813) discloses the device of claim 11. Losech et al. (‘744) does not explicitly disclose “an evaluation device that is configured to detect an object on the basis of the radar signals outputted by the receive devices and to ascertain an azimuth angle and/or elevation angle of the object.”
Rao et al. (‘931) relates to radar device for object detection (paragraph 2). Rao et al. (‘931) teaches “an evaluation device that is configured to detect an object on the basis of the radar signals outputted by the receive devices and to ascertain an azimuth angle and/or elevation angle of the object (paragraph 15: an evaluation unit, with the aid of which electromagnetic signals, which are emitted by the transmitting antennas and received by the receiving antennas, may be evaluated for the decoupled determination of the elevation angle and the azimuth angle of the object; paragraph 17: evaluating the received reflected electromagnetic signals to determine the elevation angle of the object based at least on electromagnetic phase offsets between a second selection from the detected virtual phase centers; paragraph 31: Figure 1: MIMO radar device for the decoupled determination of an elevation angle and an azimuth angle of an object)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Losech et al. (‘744) with the teaching of Rao et al. (‘813) for improving accuracy of radar detection (Rao et al. (‘813) – paragraph 22). In addition, both of the prior art references, (Losech et al. (‘744) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using transmit and receive antenna arrays, target’s distance, velocity, and angle within the beam can be ascertained by analyzing the properties of their reflected waves, the second transmit antenna is spaced from the first transmit radar antenna so as to create a virtual receiver antenna array between the first radar receiver antenna array and the second radar receiver antenna array4.  
Regarding Claim 17, which is dependent on independent claim 11, Losech et al. (‘744)/Rao et al. (‘813) discloses the device of claim 11. Losech et al. (‘744) does not 
Rao et al. (‘931) relates to radar device for object detection (paragraph 2). Rao et al. (‘931) teaches “the control device is configured to control the transmit devices and receive devices in a time division multiplexing method (paragraph 69: radar chip 604, transmits radar chirps on two antennas and receives radar return signals via receive antenna array 614, which, in this embodiment, is an antenna array using two physical antennas embedded on the chip (such as, for example, on the package of the chip)…to ensure that the transmissions from the two transmit antennas 610 and 612 do not interfere with each other techniques such as time division multiplexing is utilized)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Losech et al. (‘744) with the teaching of Rao et al. (‘813) for improving accuracy of radar detection (Rao et al. (‘813) – paragraph 22). In addition, both of the prior art references, (Losech et al. (‘744) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using transmit and receive antenna arrays, target’s distance, velocity, and angle within the beam can be ascertained by analyzing the properties of their reflected waves, the second transmit antenna is spaced from the first transmit radar antenna so as to create a virtual receiver antenna array between the first radar receiver antenna array and the second radar receiver antenna array5.  
Regarding Claim 18, which is dependent on independent claim 11, Losech et al. (‘744)/Rao et al. (‘813) discloses the device of claim 11. Losech et al. (‘744) further discloses “vertical positions of the transmit devices differ at least in part from one another (Figure 2A: vertical positions of TX1 and TX2 differ from each other), and the vertical positions of the receive devices differing at least in part from one another (Figure 2A: vertical positions of RX1 and RX2 differ from one another)”.
Regarding independent Claim 19, which is a corresponding method claim of independent device claim 11, Losech et al. (‘744)/Rao et al. (‘813) discloses all the claimed invention as shown in claim 11. 
Regarding Claim 20, which is dependent on independent claim 19, and which is a corresponding method claim of device claim 12, Losech et al. (‘744)/Rao et al. (‘813) discloses all the claimed invention as shown above for claim 12.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Losech et al. (US 2017/0307744 A1)/Rao et al. (US 2016/0146931 A1), and further in view of Jeong (US 2011/0156955 A1).
Regarding Claim 14, which is dependent on independent claim 11, Losech et al. (‘744)/Rao et al. (‘931) discloses the radar device of claim 11. Losech et al. (‘744)/Rao et al. (‘931) does not explicitly disclose “the control device is further configured to determine the phase offset between two of the transmit devices further using a vertical misalignment angle of the radar device.”
Jeong (‘955) relates to sensor alignment for a radar device. Jeong (‘955) teaches “the control device is further configured to determine the phase offset between two of (paragraph 49:  Figure 3a: the sensor 100 having a vertical sensor-alignment adjustment function 300…measures the signal intensity of reflected waves for sensor signals reflected by one or both of an object and the ground and received by the receiving antennas, and determines whether the sensor 100 is vertically misaligned or not…calculates the misaligned angle of the sensor determining a desired transmitting angle; paragraph 50: transmitting angle determined … selecting one of the transmitting antennas Tx1, Tx2, . . . , and TxM: 310; paragraph 57:  Figure 4:  vertical sensor-alignment adjustment apparatus 300…determines whether the sensor 100 is misaligned or not on the basis of the signal intensity of the measured reflected waves and a reference signal intensity, wherein when it is determined that the sensor 100 is vertically misaligned, calculates the misaligned angle of the sensor so as to adjust the vertical misalignment of the sensor 100, and determines a desired transmitting angle  of the sensor for correcting the misaligned angle; paragraph 61: Figure 6:  determines that the sensor 100 is vertically misaligned…correcting the vertical misalignment of the sensor 100… plurality of transmitting antennas Tx1, Tx2, . . . , and TxM: 310 which are differently set in terms of transmitting angle; paragraph 73:  determines that the sensor 100 is misaligned downwardly in terms of its vertical alignment…calculates the downwardly misaligned angle for the vertical alignment of the sensor 100…corrects the vertical misalignment of the sensor 100…switching to one of the transmitting antennas Tx1, Tx2, . . . , and TxM: 310 which are differently set in terms of transmitting angle).”
6.  
Regarding Claim 15, which is dependent on claim 14, Losech et al. (‘744)/Rao et al. (‘931)/Jeong (‘955) discloses the radar device of claim 14. Losech et al. (‘744)/Rao et al. (‘931) does not explicitly disclose “an acceleration sensor that is configured to measure an acceleration of the radar device, wherein the control device is configured to determine the vertical misalignment angle of the radar device using the measured acceleration.”
Jeong (‘955) teaches “an acceleration sensor that is configured to measure an acceleration of the radar device (paragraph 11: measuring the vertical inclination of a sensor with reference to a ground with an acceleration sensor), wherein the control device is configured to determine the vertical misalignment angle of the radar device using the measured acceleration (paragraph 11: a vertical misalignment determining unit which determines that the sensor is vertically misaligned when the difference between the measured vertical inclination of the sensor and the vertical inclination of the ground is positioned out of a predetermined range; and a vertical alignment adjustment unit which corrects the vertical misalignment of the sensor when it is determined that the difference between the measured vertical inclination of the sensor and the vertical inclination of the ground is positioned out of the predetermined range, by controlling a tilting motor, by executing switching to one of the transmitting antennas which are differently set in terms of transmitting angle, or by executes switching to one of the receiving antennas which are differently set in terms of receiving angle, so that the difference between the measured vertical inclination of the sensor and the vertical inclination of the ground is positioned within the predetermined range).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Losech et al. (‘744)/Rao et al. (‘813)  with the teaching of Jeong (‘955) for performing object detection more reliably (Jeong (‘955) – paragraph 15). In addition, all of the prior art references, (Losech et al. (‘744), Rao et al. (‘813) and Jeong (‘955)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using array of transmit and receive antennas for target detection, a plurality of transmitting antennas which are differently set in terms of transmitting angle for transmitting sensor signals, a plurality of receiving antennas which are differently set in terms of receiving angle7.  

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Losech et al. (US 2017/0307744 A1)/Rao et al. (US 2016/0146931 A1), and further in view of Alland (US 2015/0253420 A1).
Regarding Claim 16, which is dependent on independent claim 11, Losech et al. (‘744)/Rao et al. (‘931) discloses the radar device of claim 11. Losech et al. (‘744)/Rao et al. (‘931) does not explicitly disclose “the control device is configured to determine the phase offset between two of the transmit devices using a phase offset between two assigned receive devices.”
Alland (‘420) relates to antenna used for radar communication. Alland (‘420) is in the field of radar communications (paragraph 4). Alland (‘420) teaches “the control device is configured to determine the phase offset between two of the transmit devices using a phase offset between two assigned receive devices (paragraph 35: the virtual receive antenna can be characterized by noting that the first transmit antenna 122 and the receive antenna 120 cooperate to establish a first group of phase-centers…the second transmit antenna 124 and the receive antenna 120 cooperate to establish a second group of phase-centers 158…these groups of phase centers are virtual phase centers of the virtual receive antenna 112…as a result of the vertical offset of the second transmit antenna 124 relative to the first transmit antenna 122, the second group of phase-centers 158 is vertically offset from the first group of phase-centers 15).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Losech et al. (‘744)/Rao et al. (‘813) with the teaching of Alland (‘420) for more reliable radar detection  (Alland 8.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waelde et al. (US 2017/0141453) describes that time-division multiplexing can be used to generate a co-array (paragraph 14); a virtual co-array results from a discrete convolution of the positions of the transmit and receive channels, more precisely, the positions of the transmit and receive elements arranged on the antenna, which can be executed in the form of flat antenna patches (paragraph 16).
Guetlein Johanna et al. (“Calibration strategy for a TDM FMCW MIMO radar system”, 2013 IEEE International Conference on Microwaves, Communications, Antennas and Electronic Systems, IEEE, 2013-10-21, pages 1-5, XP032533309, DOI: 10.1109/COMCAS.2013.6685266) describes that a multiple input multiple output (MIMO) radar system using the frequency modulated continuous wave (FMCW) principle has the resolution capability in two or three dimensions, depending on the position of the different antennas. Another capability is the estimation and compensation of motions of the system or targets. In [1] a modulation scheme for a FMCW MIMO 
Medina Sanchez (US 20120154206) describes calibration techniques for array antennas, without the use of a near-field antenna range. The techniques use mutual coupling measurements between array elements to characterize the relative amplitude and phase between them. The measurements can be made between pairs of adjacent or non-adjacent elements. By using the mutual coupling measurements between non-adjacent elements, arrays with high power modules can be calibrated. Simulated results of a linear array of columns of elements in an electromagnetic simulator are used herein to demonstrate a calibration technique and predict the array patterns (paragraph 8).
Wintermantel et al. (US 2011/0080313 A1) describes that there are at least two transmitter antennas and/or two receiver antennas, the antenna pattern of said antennas being tilted outside of the sensor by more than 45 degree to the perpendicular on the board and the phase centers each being offset against each other seen in the direction perpendicular to the board, wherein in the signal processing means, with the aid of the phase positions of the received signals from different combinations of transmitter and receiver antennas, for which at least two of such transmitter and/or two of such receiver antennas with offset phase centers are used, the angular position of objects in the direction perpendicular to the board is estimated (Claim 19).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This relation between both of the references highly suggests an expectation of success. 
        
        2 The examiner interprets calibration of transmit antennas as claimed control of transmit devices.
        3 This relation between both of the references highly suggests an expectation of success. 
        
        4 This relation between both of the references highly suggests an expectation of success. 
        
        5 This relation between both of the references highly suggests an expectation of success. 
        
        6 This relation between both of the references highly suggests an expectation of success. 
        
        7 This relation between both of the references highly suggests an expectation of success. 
        
        8 This relation between both of the references highly suggests an expectation of success.